NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

REMBRANDT DATA STORAGE, LP,
Plaintiff-Appellant,

V.

WESTERN DIGITAL CORPORATION,
Defendant-Appellee.

REMBRANDT DATA STORAGE, LP,
Plaintiff-Appellant, *

V.

SEAGATE TECHNOLOGY LLC,
Defendant-Appellee.

2012-1159, -1267

Appeals from the United States District Court for the
Western District of wisconsin in case nos. 10-CV-0694 and
10-CV-0693, Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

REMBRANDT DATA V. WESTERN DIGITAL 2
Western Digital Corporation moves for an extension of

time until June 29, 2012, to file its responsive brief
Upon consideration thereof,
IT is ORDERED THAT:

The motion is granted The appellees’ briefs are due
no later than June 29, 2012.

Foa THE CGURT

JUN 1 4 299 /S/Jan Horbaly
Date J an Horbaly
Clerk -

cc: Michel1e M. Umberger, Esq.
Richard G. Frenke], Esq.
us usi

Ca1vin L. Litsey, Esq.  FOR

24 1$1% FEDEHAL C!REUIT

`°’ JuN 14 2012

warsaw
susan